Case 8:18-cv-01644-VAP-KES Document 67 Filed 04/01/19 Page 1 of 19 Page ID #:1890



     1   BRIAN WEISS
         Court Appointed Receiver
     2   Force Ten Partners, LLC
         20341 S.W. Birch Street, Suite 220
     3   Newport Beach, CA 92660
         Tel: 949-357-2368
     4   Email: bweiss@force10partners.com

     5

     6

     7

     8
                                  UNITED STATES DISTRICT COURT
     9
                                CENTRAL DISTRICT OF CALIFORNIA
    10

    11
         In re                                       Case No. 8:18-CV-01644-VAP-KES
    12
         EAGAN AVENATTI, LLP                         RECEIVER’S FIRST INTERIM REPORT
    13
                             Debtor                  Date:     No Hearing Required
    14                                               Time:
                                                     Place:
    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27
    28


                                      RECEIVER’S FIRST INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 67 Filed 04/01/19 Page 2 of 19 Page ID #:1891



     1          Pursuant to the Joint Stipulation between Judgment Debtor Eagan Avenatti, LLP (“EA”)

     2   and Michael Avenatti (“Avenatti”) and Judgment Creditor Jason Frank Law (“JFL”), on February

     3   13, 2019, I (Brian Weiss) was appointed as the Receiver of EA (the “Appointment Order”)

     4   [Docket No. 53].

     5          Pursuant to the Appointment Order, I executed and filed with this Court, my oath.

     6          The purpose of this report is to provide:

     7          •   A narrative of material events;

     8          •   A financial report;

     9          •   An accounting of the income and expenses incurred in the administration of EA,

    10              including the Receiver’s fees and expenses;

    11   Efforts by the Receiver to Identify, Quantify and Recover Assets and Material Events

    12          I caused the Appointment Order to be served upon financial institutions with which EA

    13   was known by me to have had accounts, including:

    14          •   Bank of America

    15          •   City National Bank

    16          •   California Bank & Trust

    17          I requested that all accounts controlled by EA be transferred to my control. There were no

    18   active bank accounts and none of the accounts had any cash or activity for several months

    19   preceding my appointment.

    20          I have conferred with JFL and Avenatti to develop a list of active litigation cases, and how

    21   to maximize the return to EA on these cases. These discussions are on-going. Attached as

    22   Exhibit A is a list of the active client cases that have been reported to me (“Active Cases”).

    23          I have requested documents from the following third parties:

    24              •   X-Law Group, a firm who purportedly purchased assets (via cancellation of debt)

    25                  from EA. These assets consist of art work, computers, and computer servers. X-

    26                  Law Group has reported to me that it did not receive those assets (except possibly

    27                  art work) and none of the assets have been turned over to me. Communications

    28                  with X-Law Group’s legal counsel are on-going;

                                                            1
                                       RECEIVER’S FIRST INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 67 Filed 04/01/19 Page 3 of 19 Page ID #:1892



     1          •   Garrett/Mosier Insurance Services, EA’s former insurance broker. As of August

     2              2018, EA did not have a business insurance policy in place;

     3          •   Storage facility in possession of EA’s office equipment. An inventory report has

     4              been provided by this entity. A copy of the Appointment Order has been provided

     5              to this entity;

     6          •   Art storage facility in possess of art work that EA may have an interest in. An

     7              inventory report has been provided. A copy of the Appointment Order has been

     8              provided to this entity;

     9          •   Avenatti has provided only limited information in response to requests I have

    10              made since the Appointment Order. Exhibit B lists the items requested, open and

    11              received. Based on my requests and what has been received as of the date of this

    12              report, the level of cooperation, in my opinion has not followed the letter or the

    13              spirit of the Appointment Order and has not been sufficient to enable me to fully

    14              perform my tasks as the receiver. My legal counsel will be filing a motion in an

    15              attempt to compel the production of the outstanding documents.

    16          •   Based on my initial assessment, as of the date of this report, and subject to further

    17              investigation, the key assets potentially available for recovery include:

    18                  o Recoveries from active client cases, of which the majority are contingency-

    19                      based;

    20                  o Artwork and office furniture, which may be subject to an enforceable Asset

    21                      Purchase Agreement by which X-Law Group purportedly purchased those

    22                      assets from EA. Certain of those assets also may be subject to a marital

    23                      dissolution agreement between Avenatti and his former spouse;

    24                  o Avoidance actions which are being investigated.

    25          •   My legal counsel is in the process of notifying all clients on the Active Cases List

    26              of the Appointment Order.

    27
    28

                                                      2
                                      RECEIVER’S FIRST INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 67 Filed 04/01/19 Page 4 of 19 Page ID #:1893



     1   Financial Report

     2            As of March 31, 2019, I am holding pursuant to the Court’s Order, $0 in cash as EA did

     3   not have cash as of the date the Appointment Order, nor have I collected any funds for EA or its

     4   clients since the Appointment Order.

     5   Intervening Events

     6            On March 7, 2019, Avenatti filed a petition for relief under chapter 11 of the bankruptcy

     7   code on behalf of EA. I had spoken to Avenatti prior to that filing, and advised him that (i) I was

     8   the only person authorized to file bankruptcy on behalf of EA pursuant to the Receivership Order

     9   §14(s) and (ii) he was not authorized by me to file bankruptcy on behalf of EA. Moreover,

    10   Avenatti changed the name of EA to “Trial Group, LLP” for the purposes of the bankruptcy

    11   filing; the case number is 8:19-bk-10822-CB, and was assigned to Bankruptcy Judge Catherine

    12   Bauer.

    13            I believe Avenatti placed EA into bankruptcy to delay and/or avoid his judgment debtor

    14   examination set to be taken by Jason Frank Law, PLC (“Jason Frank”), the next day on March 8,

    15   2019, as well as to waylay my efforts to continue to act as the receiver (a chapter 11 bankruptcy

    16   generally automatically divests a previously appointed receiver of jurisdiction and imposes an

    17   automatic stay which prohibits non-bankruptcy efforts to take control of or administer a debtor’s

    18   assets). In response to the bankruptcy, Jason Frank filed an emergency motion to dismiss the

    19   bankruptcy on March 8, 2019, with a hearing on shortened time set for March 13, 2019. I filed a

    20   joinder to Jason Frank’s motion, also requesting that the bankruptcy be dismissed. On March 19,

    21   2019, the Bankruptcy Court entered an order dismissing EA’s bankruptcy case as null and void

    22   and retroactive to March 7, 2019, the date the petition was filed.

    23   ///

    24   ///

    25   ///

    26   ///

    27   ///

    28

                                                           3
                                        RECEIVER’S FIRST INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 67 Filed 04/01/19 Page 5 of 19 Page ID #:1894



     1   Summary of EA’s Monthly Income and Expenses

     2          From the date of the Receivership Appointment through February 28, 2019, has incurred

     3   no operating costs. The professional fees during this time period include the following:

     4

     5                                   Fees & Costs
     6        Professional                 Incurred                 Fees Paid              Total Fees Due
     7   Receiver & Force Ten                   $19,274.10                        $0            $19,274.10
     8   Partners, LLC                       See Exhibit C
     9   Landau Gottfried &                      $7,723.50                       $0              $7,723.50
    10   Berger LLP                          See Exhibit D
    11

    12          As described in this report, I am continuing to carry out my court-ordered duties and my
    13   efforts are ongoing. I will report all material developments in future reports.

    14          This report contains information that is subject to my continuous review, and every effort

    15   will be made to advise the recipients of any significant changes or corrections.

    16          I hereby declare that this report is accurate to the best of my knowledge.

    17          Executed at Newport Beach, California on March 31, 2019.

    18

    19
                                                           BRIAN WEISS, RECEIVER
    20

    21

    22

    23

    24

    25

    26

    27
    28

                                                          4
                                       RECEIVER’S FIRST INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 67 Filed 04/01/19 Page 6 of 19 Page ID #:1895



     1                                  EXHIBIT A

     2

     3

     4

     5

     6

     7

     8

     9
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27
    28

                                             5
                              RECEIVER’S FIRST INTERIM REPORT
  Case
Eagan     8:18-cv-01644-VAP-KES
      Avenatti, LLP                          Document 67 Filed 04/01/19 Page 7 of 19 Page ID #:1896
Case List



                     Case Name                                   Court                               Case Number
Alpha GRP, Inc. v. Subaru of America, Inc.         USDC – Central California                      2:18-cv-02133 MWF
Alvarez v. Campbell/City of Los Angeles            LASC – Santa Monica                                BC537145
Bahamas Surgery Center, v. Kimberly Clark                                                    14-CV08390 DMG/Appellate No.
                                                   USDC – Central California
Corporation                                                                                           18-155558


Clifford v. Davidson*                              LASC – Santa Monica                                SC129384


Clifford v. Trump*                                 USDC – Central California                       2:18-cv-02217 SJO

Croxton v. Myla                                    OCSC                                            30-2017-00907481

Engel v. Marina Del Rey Hospital                   LASC                                               BC638697

Feldblumb v. Minsky                                OCSC                                      30-2018-00984383-CU-MT-CXC

Herrick v. National Football League                USDC – Northern Ohio                               5:17-cv-472
Le v. Saldivar                                     LASC - LA                                          BC691517
Martinez v. Pawlik                                 LASC                                               BC681379

Medline v. Kimberly Clark                          USDC – Northern Georgia                           1:17-cv-02032

Naeyaert v. Kimberly Clark                         USDC Central California                           5:17-cv-00950

Newman v. Malvin                                   OCSC                                      30-2017-00949469-CU-PA-CJC
Oberman v. Lanman                                  LASC - LA                                          BC629857
Shahinian v. Kimberly Clark (Qui Tam) [USA v.
                                                   USDC – Central California                      2:14-cv-08313 JAK
Kimberly-Clark Corporation]
Shaver v. Cohen, M.D.                              OCSC                                      30-2017-00920858-CU-MM-CJC
Silva v. Minsky (Children’s Dental Group Cases)    LASC                                               BS167372
Smart Tech v. Cal Trans                            Office of Administrative Hearings                 A-0028-2016
The Estate of Kathryn Mary Mar v. Beverly Hills
                                                   LASC                                               BC698508
Medica
Treviso v. NFL                                     USDC - Northern Ohio                           5:17-CV-00472 CAB

Young Blue, LLC v. Herron                          LASC                                               BC693618




Heritage v. DFG Group, LLC                         Florida Fourth District Court of Appeal            4D16-2972
Case 8:18-cv-01644-VAP-KES Document 67 Filed 04/01/19 Page 8 of 19 Page ID #:1897



     1                                  EXHIBIT B

     2

     3

     4

     5

     6

     7

     8

     9
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27
    28

                                             6
                              RECEIVER’S FIRST INTERIM REPORT
   Case
Ewgan      8:18-cv-01644-VAP-KES
      Avenatti, LLP                                Document 67 Filed 04/01/19 Page 9 of 19 Page ID #:1898
Information Requested from M. Avenatti


Item                                                                                             Request Date     Due Date        Status
1.      List of all bank accounts, including client trust and IOLTA accounts.  Include the name   2/15/2019       2/15/2019       Closed
of the depository, account number and purpose/client matter for each account.

2.      Most recent payroll report and contact information for third party payroll processor.        2/15/2019    2/15/2019       Open

3.      Independent contractor agreements for all current contractors providing legal services to    2/15/2019    2/18/2019       Closed
EA.
4.      QuickBooks accounting software.                                                              2/15/2019    2/15/2019
        a.      Location of server where the software resides                                                                     Closed
        b.      Immediate access to the server                                                                                    Open
        c.      If the software resides on a non-networked computer, email a back- up copy to me.                                 Open
        d.      Administrative user name and password.                                                                            Open
5.      Time and billing software.                                                                   2/15/2019    2/15/2019
        a.      Location of server where the software resides                                                                     Closed
        b.      Immediate access to the server                                                                                    Open
        c.      If the software resides on a non-networked computer, email a back- up copy to me.                                 Open
        d.      Administrative user name and password.                                                                            Open
6.      All insurance policies including declaration pages                                           2/15/2019    2/15/2019
        a.      Provide contact name of the insurance broker.                                                                     Closed
7.      List of each outstanding case including:                                                     2/15/2019    2/18/2019
        a.      Client contact information                                                                                        Open
        b.      Billing arrangement (hourly, monthly, contingency)                                                                Closed
        c.      Status                                                                                                            Closed
8.      Kimberly Clark case (Bahamas)                                                                2/15/2019    2/18/2019
        a.      Contract/arrangement with the Esner firm                                                                          Closed

        b.      Status of litigation                                                                                              Closed
9.      Accounts receivable aging report with the status of collection for each invoice.             2/15/2019    2/18/2019       Open
10.  List of outstanding unpaid invoices.                                                            2/15/2019    2/18/2019       Closed
11.  Offsite records storage company                                                                 2/15/2019    2/15/2019
        a.      Address                                                                                                           Closed
        b.      Contact information                                                                                               Closed
        c.      Contract                                                                                                          Closed
12.  Office furniture held in storage                                                                2/15/2019    2/15/2019
        a.      Address                                                                                                           Open
        b.      Contact information                                                                                               Open
        c.      Contract                                                                                                          Open
13.  Asset sale agreement or or around August 2018 between Fillipo Marchino and Eagan                2/20/2019   No later than    Closed
Avenatti                                                                                                           2/25/19
14.  Bahamas v. Kimberly Clark class certification notice appointing M. Avenatti as class            2/20/2019   No later than    Closed
counsel                                                                                                            2/25/19
15.  Fee arrangement between Eagan Avenatti and M. Avenatti for the Bahamas v. Kimberly              2/20/2019   No later than    Open
Clark case                                                                                                         2/25/19
16.  List and status of open cases                                                                   2/20/2019   No later than    Closed
                                                                                                                   2/25/19
17.  List and status of pending litigation against Eagan Avenatti                                    2/20/2019   No later than    Closed
                                                                                                                   2/25/19
18.  Joint defense strategy for litigation against Eagan Avenatti and M. Avenatti entities.          2/20/2019   No later than    Open
                                                                                                                   2/25/19
19. O'Malley Settlement Agreement with Eagan Avenatti                                                2/27/2019                    Closed
20. Copy of note promissory note agreement between Eagan Avenatti and Michael Avenatti.               3/5/2019                    Open

21. Fee sharing arrangements                                                                          3/5/2019                    Open
22. Partnership documents relating to the departure of M. Eagan                                       3/5/2019                    Open
23. Avenatti & Associates current insurance policy                                                    3/5/2019                    Open
24. Documents to support the changing of the name of Eagan Avenatti to The Trial Group,              3/11/2019    3/11/2019       Open
LLP.  
25. Bank account number where the Medline payments are being deposited into.                         3/13/2019                    Open
  Case
Ewgan     8:18-cv-01644-VAP-KES
      Avenatti, LLP                           Document 67 Filed 04/01/19 Page 10 of 19 Page ID #:1899
Information Requested from M. Avenatti


Item                                                                                        Request Date   Due Date   Status
26.  Agreements with X-Law Group and EA that gave rise to the $2 million liability they are  3/13/2019                Open
claiming against EA.
27.  Copy of car registration for the Cadillac Escalade.                                     3/13/2019                Open
Case 8:18-cv-01644-VAP-KES Document 67 Filed 04/01/19 Page 11 of 19 Page ID #:1900



     1                                   EXHIBIT C

     2

     3

     4

     5

     6

     7

     8

     9
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27
    28

                                             7
                               RECEIVER’S FIRST INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 67 Filed 04/01/19 Page 12 of 19 Page ID #:1901

                                                                                              INVOICE
                                                                                      From    Force 10 Partners
                                                                                              20341 SW Birch, Suite 220
                                                                                              Newport Beach, CA 92660
                                                                                              (949) 357-2360
                                                                                              www.force10partners.com




Invoice For   Eagan Avenatti, LLP                                                Invoice ID   912
              Receivership
                                                                               Invoice Date   02/28/2019

                                                                                 Due Date     02/28/2019 (upon receipt)



Subject       Professional services rendered.




Item Type     Description                                                          Time (in                Rate             Amount
                                                                                    hours)

Service       02/12/2019 - Business Operations / Brian Weiss: Prepare                 1.50           $495.00               $742.50
              Weiss declaration and background materials for the
              receivership motion.


Service       02/14/2019 - Business Operations / Brian Weiss: Read                    0.70           $495.00               $346.50
              receivership motion and order.


Service       02/14/2019 - Business Operations / Brian Weiss: Prepare                 2.70           $495.00              $1,336.50
              project planning.


Service       02/14/2019 - Business Operations / Brian Weiss: Meeting with            3.90           $495.00              $1,930.50
              J. Frank to review documentation prepared including banking
              transaction, Valid8 software, potential open cases, etc.


Service       02/14/2019 - Business Operations / Brian Weiss: Read                    0.30           $495.00               $148.50
              notification letters from J. Reitman to clients and financial
              institutions.


Service       02/14/2019 - Business Operations / Brian Weiss: Telco with              0.20           $495.00                $99.00
              CB&T re: bank accounts and provide copy of Receivership
              order.


Service       02/14/2019 - Business Operations / Brian Weiss: Telco with OC           0.30           $495.00               $148.50
              Fine Arts. Provide copy of Receivership order and instructions
              re: custody of art held.


Service       02/15/2019 - Business Operations / Brian Weiss: Telco with J.           0.30           $495.00               $148.50
              Reitman re: case issues.



                                                              Page 1 of 4
Case 8:18-cv-01644-VAP-KES Document 67 Filed 04/01/19 Page 13 of 19 Page ID #:1902

Service   02/15/2019 - Business Operations / Brian Weiss: Telco with J.     0.30   $495.00    $148.50
          Frank re: bank records.


Service   02/15/2019 - Preference / Avoidance Actions / Brian Weiss:        0.50   $495.00    $247.50
          Read Honda jet documents for potential fraudulent transfer.


Service   02/15/2019 - Business Operations / Brian Weiss: Prepare letter    0.90   $495.00    $445.50
          to M. Avenatti re: request for information and general business
          inquiries.


Service   02/15/2019 - Business Operations / Brian Weiss: Change            0.20   $495.00     $99.00
          mailing address for EA for LA and Newport addresses.


Service   02/15/2019 - Business Operations / Brian Weiss: Telco with City   0.40   $495.00    $198.00
          National Bank re: account balances, open accounts, closed
          accounts, etc.


Service   02/15/2019 - Business Operations / Brian Weiss: Telco with        0.50   $495.00    $247.50
          CB&T re: account balances. Analyze bank statements provided,


Service   02/15/2019 - Business Operations / Brian Weiss: Telco with OC     0.50   $495.00    $247.50
          Fine Arts re: inventory listing, possession instructions and
          unpaid invoices. Read inventory listing and prepare cursory
          research.


Service   02/18/2019 - Case Administration / Brian Weiss: Prepare           4.00   $495.00   $1,980.00
          engagement work plan and asset investigation.


Service   02/18/2019 - Business Operations / Brian Weiss: Read              0.20   $495.00     $99.00
          correspondence from M. Avenatti and prepare response.



Service   02/18/2019 - Business Operations / Brian Weiss: Telco with J.     0.30   $495.00    $148.50
          Frank re: upcoming judgment debtor's exam.


Service   02/18/2019 - Business Operations / Brian Weiss: Prepare           0.20   $495.00     $99.00
          correspondence to M. Avenatti re: Kimberly Clark case.


Service   02/20/2019 - Business Operations / Brian Weiss: Telco with M.     1.00   $495.00    $495.00
          Avenatti re: business operations and open information requests.


Service   02/20/2019 - Business Operations / Brian Weiss: Prepare           0.20   $495.00     $99.00
          information for opening of Receiver bank accounts.


Service   02/20/2019 - Business Operations / Brian Weiss: Prepare           1.60   $495.00    $792.00
          information request letter to M. Avenatti based on telco.


Service   02/20/2019 - Business Operations / Brian Weiss: Telco with J.     0.20   $495.00     $99.00
          Frank re: potential open EA cases.


Service   02/21/2019 - Business Operations / Brian Weiss: Read              0.80   $495.00    $396.00
          arbitration demand and brief in the Barella (Brock) matter.



                                                        Page 2 of 4
Case 8:18-cv-01644-VAP-KES Document 67 Filed 04/01/19 Page 14 of 19 Page ID #:1903

Service   02/21/2019 - Business Operations / Brian Weiss: Telco with J.      0.30   $495.00    $148.50
          Reitman re: receivership matters.


Service   02/22/2019 - Business Operations / Brian Weiss: Prepare            0.30   $495.00    $148.50
          correspondence to M. Avenatti re: non-compliance with
          information requests.


Service   02/22/2019 - Business Operations / Brian Weiss: Read               1.40   $495.00    $693.00
          judgment debtor's exam.


Service   02/22/2019 - Business Operations / Brian Weiss: Open               0.30   $495.00    $148.50
          receivership bank accounts and sign forms.


Service   02/25/2019 - Information Technology Consulting / Erik Nathan:      0.20   $375.00     $75.00
          Internal discussion. Case intro.


Service   02/25/2019 - Business Operations / Brian Weiss: Telco with J.      1.50   $495.00    $742.50
          Frank and J. Reitman re: case background and issues. Prepare
          for meeting.


Service   02/25/2019 - Business Operations / Brian Weiss: Read               0.30   $495.00    $148.50
          correspondence from M. Avenatti in response to inquiries and
          information requests. Update control log.


Service   02/25/2019 - Business Operations / Brian Weiss: Telco with J.      0.30   $495.00    $148.50
          Frank re: open cases and depositions.


Service   02/25/2019 - Business Operations / Brian Weiss: Process mail.      0.30   $495.00    $148.50


Service   02/25/2019 - Business Operations / Brian Weiss: Review and         0.40   $495.00    $198.00
          categorize information requests provided by M. Avenatti.


Service   02/25/2019 - Business Operations / Brian Weiss: Prepare            2.20   $495.00   $1,089.00
          spreadsheet with recent closed and open cases based on
          information from J. Frank and M. Avenatti. Send to J. Frank, J.
          Reitman and M. Avenatti,


Service   02/26/2019 - Accounting & Bookkeeping / Ellen Sprague:             0.10   $255.00     $25.50
          Forward insurance payment to client


Service   02/26/2019 - Business Operations / Brian Weiss: Telco with M.      0.80   $495.00    $396.00
          Avenatti re: case list and document requests.


Service   02/26/2019 - Litigation Support / Brian Weiss: Telco with Valid8   1.50   $495.00    $742.50
          software for introduction to bank information loaded into the
          software.


Service   02/26/2019 - Litigation Support / Brian Weiss: Prepare case list   0.90   $495.00    $445.50
          master file.


Service   02/26/2019 - Litigation Support / Brian Weiss: Telco with J.       0.30   $495.00    $148.50
          Reitman re: case issues.



                                                        Page 3 of 4
 Case 8:18-cv-01644-VAP-KES Document 67 Filed 04/01/19 Page 15 of 19 Page ID #:1904

Service            02/27/2019 - Information Technology Consulting / Erik Nathan:   0.40        $375.00       $150.00
                   Internal discussion. Hardware prep for an on-site visit.


Service            02/27/2019 - Business Operations / Brian Weiss: Contact         0.40        $495.00       $198.00
                   insurance broker re: receivership order, adding receiver as
                   named insured and status of insurance policies.


Service            02/27/2019 - Business Operations / Brian Weiss: Sign bank       0.10        $495.00        $49.50
                   signature cards for receivership accounts.


Service            02/27/2019 - Business Operations / Brian Weiss: Update          0.40        $495.00       $198.00
                   information request control log and process mail.


Service            02/27/2019 - Business Operations / Brian Weiss: Telco with      0.60        $495.00       $297.00
                   Najah at the IRS re: Receivership order. Read stipulation
                   between EA and the IRS.


Service            02/28/2019 - Information Technology Consulting / Erik Nathan:   3.60        $375.00      $1,350.00
                   Prep hardware and software for on-site use. Internal
                   discussions.


Service            02/28/2019 - Business Operations / Brian Weiss: Read            1.30        $495.00       $643.50
                   bankruptcy schedules and statement of financial affairs,
                   including amendments.


Service            02/28/2019 - Business Operations / Brian Weiss: Telco with J.   0.40        $495.00       $198.00
                   Frank re: upcoming judgment debtor exam. Telco re: art held,
                   insurance policies and open cases.


Expense            Federal Receivership: Postage (02/01/2019 - 02/28/2019)         1.00          $2.10         $2.10


                                                                                          Amount Due     $19,274.10




Notes

Please contact Force 10 for electronic payment information.
EIN# XX-XXXXXXX




                                                                Page 4 of 4
Case 8:18-cv-01644-VAP-KES Document 67 Filed 04/01/19 Page 16 of 19 Page ID #:1905



     1
                                         EXHIBIT D
     2

     3

     4

     5

     6

     7

     8

     9
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27
    28

                                             8
                               RECEIVER’S FIRST INTERIM REPORT
      Case 8:18-cv-01644-VAP-KES Document 67 Filed 04/01/19 Page 17 of 19 Page ID #:1906
                              LANDAU GOTTFRIED & BERGER LLP
                                             ATTORNEYS AT LAW
                                       1801 Century Park East, Suite 700
                                            Los Angeles, CA 90067
                                          Telephone (310) 557-0050
                                          Facsimile (310) 557-0056
                                              www.LGBFIRM.com




Mr. Brian Weiss, Receiver of                                                                   3/8/2019
Eagan Avenatti, LLP Receivership Estate                                                 Invoice # 14733
c/o Force 10 Partners
20341 SW Birch, Suite 220
Newport Beach, CA 92660




Client:   1274    Brian Weiss,
                  Receiver-Avenatti
Matter: 0001      General Representation
For Services Rendered Through 2/28/2019


                                                     Fees
                                                                           Hours      Rate       Amount
Jack A. Reitman
02/19/2019       Legal research re: LLP privilege.                         2.50    425.00/hr   $1,062.50

02/20/2019       Legal research re: LLP privilege.                         3.50    425.00/hr   $1,487.50

02/28/2019       Legal research re: status of creditors in                 3.00    425.00/hr   $1,275.00
                 receivership.
                                                 Timekeeper Total          9.00                $3,825.00

John P. Reitman
02/14/2019       Read emails from B. Weiss re preparation of               2.20    565.00/hr   $1,243.00
                 documents (.2); read Order of appointment as
                 Receiver (.7); prepare materials for conflicts
                 check (1.0 n/c); draft engagement agreement
                 (2.3 n/c); draft form of receiver appointment
                 letter to banks (.6); draft form of receiver
                 appointment letter to clients and contingent fee
                 obligors (.3); review California receiver statutes
                 and rules of court and federal law re receiver's
                 oath and draft same for filing (.1); telephone
                 conferences with B. Weiss re preparation of
                 documents and his question re fraudulent
                 transfer law (.3).
02/15/2019       Telephone conferences (4) with B. Weiss re                0.40    565.00/hr    $226.00
                 fraudulent transfer law questions and
                 administrative issues.
     Case 8:18-cv-01644-VAP-KES Document 67 Filed 04/01/19 Page 18 of 19 Page ID #:1907
1274 Brian Weiss, Receiver-Avenatti                                                 Invoice # 14733
0001 General Representation                                                           Page Number - 2


                                                 Fees
                                                                     Hours         Rate       Amount
02/21/2019     Telephone conference with Receiver re proposed         0.60      565.00/hr     $339.00
               conference call with J. Frank re status, J. Frank's
               activities and investigations to date, Receiver's
               communications with M. Avenatti re requests for
               information, Receiver's communications
               third-parties re potential receivership assets,
               computer investigative systems, and work to be
               done (.3); read communications from Receiver to
               M. Avenatti re information to be provided (.3).
02/25/2019     Read District Court order re denial of motion to          0.60   565.00/hr     $339.00
               decertify Kimberly-Clark class based on Eagan
               Avenatti bankruptcy (.3) and telephone
               conference with Receiver re same (.3).
02/25/2019     Conference call with Reciever and J. Frank re             1.90   565.00/hr   $1,073.50
               background facts, documents requested,
               investigations and pending work (1.5); re-read
               Receivership and Restraining Order and draft
               email to Receiver and J. Frank re scope of same
               (.4).
02/25/2019     Review subpoenas (and specific requests) for              0.40   565.00/hr     $226.00
               documents served by J. Frank on Boston Private
               Bank & Trust, Barclays Bank Delaware and JP
               Morgan Chase.
02/26/2019     Telephone conference with S. Bledshoe and his             0.80   565.00/hr     $452.00
               partner, counsel to EA client G. Barela re misuse
               of client funds and claim (.5); follow up
               telephone conference with Receiver re same, EA
               bank records (Barela trust account) and
               insurance, debtor examination and transfer of
               records to me (.3).
02/27/2019     Prepare contingency fee representation                    5.00   565.00/hr   No Charge
               agreement for receivership estate litigation
               matters.
                                                Timekeeper Total     11.90                  $3,898.50

                                 Total Professional Services         20.90                  $7,723.50



                                       Timekeeper Summary
             Attorney                                Hours        Rate              Value
             JAR Jack A. Reitman                      9.00      425.00          $3,825.00
             JPR John P. Reitman                      5.00        0.00          No Charge
             JPR John P. Reitman                      6.90      565.00          $3,898.50
                                         Total       20.90                      $7,723.50
     Case 8:18-cv-01644-VAP-KES Document 67 Filed 04/01/19 Page 19 of 19 Page ID #:1908
1274 Brian Weiss, Receiver-Avenatti                                              Invoice # 14733
0001 General Representation                                                        Page Number - 3


                                         Billing Summary

                                           Current Fees:            $7,723.50
                                   TOTAL AMOUNT DUE:                $7,723.50




                                 Thank You for Letting Us Serve You.
                                     Payment Due Upon Receipt.
                        Please Include Your Invoice Number on Your Payment.
 If you have questions regarding your invoice, please call Sheila Hazard at (310) 557-0050 Ext: 121.
